on     3/26/2015        2:30:29      PM


                                                                       OFFICE                OF       STAN               STANART                                              FILED IN
                                                                     COUNTY          CLERK,            HARRIS            COUNTY,                      TEXAS            1st COURT OF APPEALS
                                                                               CIVIL         COURTS            DEPARTMENT                                                  HOUSTON, TEXAS
                                                                                                                                                                       3/26/2015 2:34:19 PM
March          26,     2015
                                                                                                                                                                       CHRISTOPHER A. PRINE
                                                                                                                                                                               Clerk
       Court         of Appeals
301       Fannin
Houston,             Texas         77002




                                                                                    LETTER            OF ASSIGNMENT

Trial      Court          Docket       Number:             908487
Trial      Court          Number:          Two       (2)


Style:
  LATRICE                    L. HARRIS                                                                   VS.         HIGHLAND                              KNOLLS             COMMUNITY
                                                                                                                     ASSOCIATION
 APPELLANT(S)                                                                                                        APPELLEE(S)


                                      Lucci        Smith


  Appellant(s)                                                                                                       Appellee(s)                    Attorney:
  Latrice                            Pro      Se                                                                                             E.     Bartley,           No.   01850500
  2310         Enchanted              Park         Lane                                                              14811         St.                           Lane,       Suite        270
  Katy,         Texas         77450                                                                                  Houston,                 Texas            77079
  Phone:             (281)      391-2505                                                                             Phone:            (281)              531-0501
 Fax:          N/A                                                                                                   Fax:        N/A
 E-Mail:             N/A                                                                                             E-Mail:             N/A




Latrice         L.    Ha1ris,        appellant,                  a Notice     of Appeal          on   March        25,    2015      from              the    Final                          that   was   signed   on   April
8, 2008.




The       Clerk’s          Record                  due     to your   office    on   or before         June    9, 2008.




/S/Joshua             Alegria
Joshua          Alegria
Deputy          Clerk
P.O.      Box        1525
Houston,             TX       77251-1525
(713)       755-64211>.o.




                                                                                      1525   I                TX    77251-1525           I        (713)     755-6421


                                                                                                                                                                                                   1     1




                                                                                                                                                                                                                        1
                              COURT NO.




DATE.


PRIN
ADDRESS:
         (STREET)             (CITY)
                    (STATE)   (ZIP)

PHONE:




                                          2
                                                                                      NO.908,487
                                                                                   CAUSE
        HIGHLAND                      KNOLLS             COMMUNITY                                     §                               THE          COUNTY                 CIVIL            COURT
        ASSOCIATION
        VS.                                                                                            §                       AT        LAW                NUMBER                    TWO             (2)


        LATRICE                L. HARRIS                                                                                       H A R RI              S      COUNTY,                    T E X A S




                                                                              AGREED                   JUDGMENT



                                                                                                                      KNOLLS             COMMUNITY                          ASSOCIATION,
                        On     this     day     came      on to be heard              HIGHLAND


                              and      LATRICE            L. HARRIS,                 Defendant,                for     entry       of an       Agreed         Final                                in this



        cause.          The     Plaintiff        appeared          by and     through               its attomey           of record           and     the    Defendant                appeared         Pro


        Se, and         the     parties                            to the    Court           that     they      had      compromised                 and                      the     issues       of law


        and      fact    in dispute            herein.       The    Court          proceeded               to hear       the       evidence          and    arguments                of the        parties
    -

                               the     Entry     of an Agreed             Final                             and                that      the Agreed               Final       Judgment             should


        be entered.


                        The     Court,         having     read      the papers          and         pleadings           on             is ofthe          opinion          that      the allegations


        of                          petition      have      been    admitted           and      that       the cause           of action        is unliquidated.                     Upon      due     and
_

                              evidence          submitted          to the      Court,          the     Court                    that     Plaintiff          has     been·damaged                    in the


        amount           of $1,533.23               by Defendant,             that     Plaintiff            is entitled            to prejudgment                  interest          in the    amount


        of $47.46,              that    Plaintiff        is entitled        to an        award             of reasonable               and     necessary             attomey's              fees     from


        Defendant,              LATRICE              L. HARRIS,              through           the     trial      of this       cause         in the                       of $2,340.00;               that


        Plaintiff         is entitled           to recover          the     additional              amount             of $1,200.00             in                            fees     in the        event


        Defendant                                                                     that     Plaintiff             is entitled                            the      additional                              of
                                        a Motion          for New         Trial;                                                        to recover                                          amount




                                                                                                                                                                                                                  3
$4,200.00          in attomey's          fees      in the event           of an appeal                to the                   of Appeals;            that     Plaintiff         is entitled


to recover         the                          amount         of $4,200.00               in attomey's                 fees     in the       event      a Petition             for Review


is taken      to the       Supreme                         of the                   of Texas;                and      that     Plaintiff         is entitled          to recover              the


                   amount          of $ I ,200.00           in attomey's               fees     in the         event         a Petition        for Review             is granted             and


appeal       is taken       to the      Supreme            Court        ofthe       State              Texas.           It is, therefore,


             ORDERED,                   ADJUDGED                        and       DECREED                       that                             HIGHLAND                        KNOLLS


COMMUNITY                    ASSOCIATION,                       shall     have         and      recover                       Defendant,                                   L. HARRIS,


damages        in the amount              of $1,533.23,                 prejudgment                 interest          in the amount              of $47.46,          and        reasonable


attomey's          fees   in the amount                of $2,340.00,             and      if Defendant,                 LATRICE              L. HARRIS,                           a Motion


for New        Trial,      Plaintiff         is entitled        to recover             the additional                  sum      of $1,200.00;                if an appeal               is taken


to the     Court      of Appeals,            Plaintiff         is entitled         to recover              the additional             sum        of $4,200.00;                 if a Petition


for   Review            is taken       to the     Supreme           Court         of the        State        of Texas,           Plaintiff        is entitled             to recover          the


additional          sum     of $4,200.00;                and     if the        Petition         for     Review            is granted           and      appeal        is taken            to the


Supreme        Court        ofthe       State     of Texas,         Plaintiff          is entitled            to recover          the additional               sum        of    $1,200.00.


It is, further,ORDERED,


                                       ADJUDGED                   and      DECREED                    that      the                          hereby          rendered            shall      bear


interest      at the      rate      of ten      (I0)     percent         per     annum              from       the     date     of this       Judgment            until         paid.       It is,


further,ORDERED,


                                        ADJUDGED                        and       DECREED                       that                              HIGHLAND                       KNOLLS


COMMUNITY                    ASSOCIATION,                         have         a lien         for     assessments,               prejudgment                  interest,          costs,      and


attomeys'          fees    as set out           in the     Declaration             of Covenants,                     Conditions            and       Restrictions              recorded            at




                                                                                                                                                                                                        4
lClerk's




                            File         No.    N453622             of the Official               Public          Records           of Real        Property         of Harris                              Texas,


               at Article          IV,                   of which                         is attached             hereto,      and/or         Section         204.0l0(a)(l2)                   ofthe        Texas
                                          a copy


                                   Code        on the       following           described                               to—wit:


                            Lot      Twenty-seven                   (27),      in Block          Three       (3),     of Oak          Park       Trails,      Section         Eleven           (1 1),

                            a subdivision                  in Harris         County,           Texas,       according        to the map                 or plat thereof     recorded
                            under    Film              Code        No.      542033           of the      Deed        Records    of Harris                 County,    Texas.


               lt is, further,ORDERED,


                                                         ADJUDGED                     and      DECREED                that                         of sale        be issued                           Sheriff
                                                                                                                               an order                                               to any                        or


               Constable            within         the     State     of                     to seize       and      to sell         the    above-described                property              the     same        as


               under      execution               in satisfaction              of this        Judgment.               It is, further,


                              ORDERED,                     ADJUDGED                    and      DECREED                that         if the       property                       be     found,           or if the

                                                sale
               proceeds            of the                are    insufficient            to satisfy          the     Judgment,              the    Sheriff         or Constable               shall      take    the



               money          or    unpaid          balance          out      of the         other       property           of the         Defendant,             as in the           case      of


               execution.            It is, further,
                                                                                                                                                              _

                              ORDERED,                   ADJ UDGED                    and      DECREED                that     if any        surplus         remains          after     the payment                 of



               sums       adjudged             to be due,           it should           be      deposited           into      the     Registry             of the    Court        to be        paid                 in


               satisfaction              of any     amounts          owed           to Plaintiff         by Defendant                through         the date        of payment              of said        sums,


               for     assessments,                costs       of collection,                interest,      attomey’s               fees     or other          charges         outstanding                 on the


               property        or                           the subject             of this     Judgment            and      which         sums       are evidenced              by the         lien or liens


               in              of Plaintiff,             properly           filed     in the      Real      Property          Records            of Harris          County,           Texas,         and    if any
           _

               surplus        remains                                 it should          be refunded                to Defendant.                  lt is,




                                                                                                                                                                                                                         5
I




                                                               and DECREED           that        all costs     of Court        expended        or incurred   in this


    cause    are hereby       adjudged        against          the Defendant     and all writs               and   processes       for the enforcement          and


                    of this    Judgment            for    costs     of Court   may       issue      as


              All              not    expressly           granted     herein   is denied.


                               this                      day                         8                20
                                                                                                                           .




    APPROVED             AS TO FORM                 AND           SUBSTANCE:
                                                                                                                                          ::
                                                                                                                                                     _
    BARTLEY & SPEARS,




    By;

                                Bartley
              State           N0. 01850500
              14811                                                 270
              Houston,                     77079
              281/531-0501             Telephone
              281/493-1539             Telecopier


                          FOR




    APPROVED             AND     AGREED                  TO:
                                                                                                                                                     .




     ATRIC                            S,

                                                                                                                                                 ·
                                                                                                                                                                       .




                                                                                                                                                                           6
                 c        ass              A.            Class                   A         members                                                     be         all           owners                                                      e


 tion                           the               Declarant                                and                 shall                    be             entitled                          to             one               (1)            vote


                  lot              owned.                                                                          than                                                              holds                                                                             in
                                                                                            more                                        one                                                                      an


                                  all             such                                                                            be                                                The                 vote                                such                 lot
any                                                                  persons


 shall                be           exercised                                               they                                          themselves                                                                                   but               in            no
                                                                            as


event                shall                                      than                                   vote                  be          cast                with                                                    to         any              lot.
                                             more                                     one


                 Class                       B.                The               Class                         B                                            shall                   be             the                Declarant                                  and

shall                 be                                                   to          three                                           votes                      for           each                      lot                                                    The


Class                B                                                 shall                         cease                   and             be                                                    to          Class


ship                         the             happening                                of                                          of         the             following                                  events,                        whichever
                on




                a)                    when               the               total                       votes                      outstanding                                   in             Class                      A      membership


equals                    the                                       vote               outstanding                                           in          Class                  B


duly                                              areas,                    or

                b)                    on          January                        1,




                                                  4.1 Creationof the                                                                                              and                                                                                                 of
                                                      The              Declarant,                                      for               each                 lot           within                             the            properties,


                           covenants,                                  and                 each                    owner                     of             any           lot                 by          acceptance                                      of             a


deed             therefor,                                 whether                                             not                it         shall                                                                                              in           such
                                                                                                or                                                                                  so


deed,                is            deemed                      to          covenant                                  and               agree                 to          pay              to             the              Association:


a)             annual                      assessments                                      or           charges                         which                      shall                 be             payable                         as             here-


inafter                         set                  forth,                        and                   b)                        special                             assessments

                                                     such                  assessments                                       to          be                                                              and              collected                                 as

hereinafter                                       provided.                                             The                   annual                             and                special                               assessments,


                                with                 interests,                                   costs                    and               reasonable                                  attorney                             fees,                     shall


be         a     charge                         on         the              land                     and               shall                      be         a          continuing                                    lien              upon                    the


property                          against                           which                       each                  such               assessment                                      is          made.                        Each                       such


assessment,                                  together                            with                    interest,                                 costs                                      reasonable


fees,                                        also               be          the                 personal                                                                        of             the                                          who                 was


the            owner                    of          such               property                                  at          the                                    when                                   assessment                                     fell


due.                 The           personal                            obligation                                      for                                                          assessments                                       shall                     not


                to          his              successors                                    in          title                  unless                        expressly                                assumed                      by                 them.
pass




                                                                                                                                                                                                                                                                             7
                                                                                                                                                                                                                                                              —
·
                                                                                                                                                                                                  The

                                            the                                                              shall                     be            used                 exclusively                                     to              promote                          the

                               recreation,                                                                 safety                       and             welfare                        of           the                                                      of            the

                               properties,                                      including,                                 but                not                    limited                        to,                  improvement

                              maintenance                                             the                                                               lighting,                            improving
                                                                                                    common                      area,                                                                                               and


            ·                  ing          the                                         and          roads,                                                               and                                                  of                                       and

                              refuse,                          employing                            policemen                               and/or                                                             caring                       for              vacant

                              lots,                esplanades,                                entrance                                               and                                                                                   serving
                                                                                                                                ways                                                                                                                                   the

                                                                           and           in         doing                  any               other                   things                                                                       desirable
        .                                                                                                                                                                                        necessary                            or

                             which                      the                Board                    of            Directors                                   of             the                                                                 may              deem

                                                                          to         keep            the            properties                                neat              and              presentable.


                                                                                                                                                                                                                                                                  l         of

                             the            year                  immediately                              following                              the            conveyance                               of        the                                     lot             to

                             an         owner,                      the             maximum                   annual                        assessment                              shall                  be            Two                                          Ten
                             and            No/100                       Dollars                     ($210.00)
                                                                                                                                            per                                    From                 and                                  the              first

                             day            of                                                       the                                      immediately
                                                                                                                     year                                                                                                           the              date                  of
                    _

                             commencement                                      of       the                                      annual                       assessment,                                 the                                             annual

                             assessment                                  may           be           increased                               by           the             Board                     of                                                  of             the

                            Association,                                                                       the               first                  day             of         January                        of           each               year,                    in

                            conformance                                  with           the           rise,                 if           any,               in          the                                                                                           for

                                                  Wage                                                                                                                             published                              by          the            Depart-

                         ment                                Labor,                   washington,                                 D.           C.,              or                          successor                               publication,

                                           the               preceding                         month                  of             July                or                                                                    by           an         amount

                         egual                   to           a     five                                                               increase                                             the
                _                                                                                                                                                        over                                                    years                 annual

                                                                      whichever                                     greater,                            without                             vote               of                         Members
                                                                                                                                                                                   a                                                                                   of

                         the                                                                  The            maximum                        annual                      assessment                                              be           increased
                                                                                                                                                                                                                 may

                        above                    that               established                              by           the            Consumer                         Price                    Index                 formula                                  the

                                                                                     percentage                            only               by           approval                         of       two·-thirds

                        of           each               class                  of                                    in          the              Association                                present                       and              voting                    at

                        a          meeting                        duly              called                  for           this                                                     In            lieu                          notice
                                                                                                                                              purpose.                                                              of                                  and                a
                        meeting                         of          Members                                provided                          in
    .                                                                                         as                                                        the                                         of           the           Association,


                        a       door               to                               canvass                 may            he           used               to                                                  written
                                                                                                                                                                        secure                    the                                         approval

                                     two—thirds                                                                          each               class                  of         Members                      for            such                increase

                        in           the           annual                      assessment                                       in          the            special
                                                                                                                    or                                                                  assessment                                  for

                        improvements                                     ·as          provided-below.                                                                        increase                          shall                  become




                                                                                                                                                                                                                                                                                 8
               —
    ·
                            _
_

                                                  on         the              date                specified                               in           the           documen                                                        '·-


           approval                         only              after                  such                 document                        has                                                      for             record                       in       the


                                     of          the            County                                            of          Harris                    County,                      Texas.                                                    consi-


          deration                                       current                           maintenance                                     costs                   and               future                                                              the

                                                         the                Board                 of                                              may              fix            the


          at         an         amount                    not                          excess                      of          the             maximum                       amount                                                            by        the


          Members.




          In          addition                               to                              annual                                                                                                                                                     the

                                                       may             levy,                in          any                                                   year,                  a         special                      assessment

                                                   to             that                year                 only                for               the           purpose

         whole                  or          in          part,                  the               cost                              any          construction,                                         re-construction,


          repair                                  replacement                                    of           a         capital                                                                       upon              the                    common


          area,                                                                                             and             personal                          property                             related                         thereto,


         provided                          that               any              such               assessment                                   shall               have                 the             vote                or       written

                                             two—thirds                                                                  of          each                                    of          members.


                          Section                                                                             and              Quorum                        for                                                        Authorized


                                                              4.3              and                                                                 notice                     of            any              meeting                       called


         for          the             purpose                          of                                   any           action                       authorized                                under


         or                      shall                  be          sent              to          all             members                       not          less                 than                                                               days

         nor          more                 than                                       (60)                days                in         advance                     of            the                                                                  the

                                such                   meeting                        called,                           the              presence                         of               the               members                           or         of

         proxies                      entitled                           to          cast                 sixty                percent                                               of           all           of           the                votes


         of         each                  class                   of          membership                                shall                   constitute                                 a                                              If          the

         required                          quorum                        is          not                present,                                                                                             may            be            called

         subject                     to           the              same               notice                                                                         and             the                required                          quorum

        at         the           subsequent                                   meeting                      shall                   be          one—ha1f                        (1/2)                    of       the

        quorum                  at          the          preceding                                                                       No       such              subsequent                                meeting                          shall

        be         held              more              than                 sixty                 (60)               days                following                                         preceding                             meeting.

                                                         4.6                     Rate                                                                                     All                  lots

        Parkway,                          Section                      Seventeen                            shall                   commence                       to         bear                their                applicable

        maintenance                                                           assessment                                 simultaneously                                             and                                      owned                      by


        Declarant                           are              not              exempt                      from            assessment.                                        Lots                 shall                be


        into              two                                                 Class                   A       lots                 and            Class                  B         lots.                       Class                A


        shall              be                                lots               on          which                 a       permanent                           home                has             been              constructed




                                                                                                                                                                                                                                                               9
·            Page
            and                                    to             such                lot            has               been                conveyed                            to         the               resident

            thereof.                                                         B      lots                shall                   be             all            other                  lots                                           are           owned                by

            Declarant,                                  a        builder,                          or                                                company                        and            shall                  be           assessed                        at

            the            rate              of             one—half                          (1/2)                    of       the                                            assessment                                    above              and

            shall                                           to                                                   the
                                                                        accrue                     on                                                                  of            either                        of         the            following

           events                                                             occurs                       later:

                             a)                   when                 any            lot            has               been                                                 with                   paved
                                                                                                                                                                                                                                                           sewer

           and           other                 utilities,                                    or

                            b)                 on             the                            day            of            January,


                                                                                  Date                                                                              of                                                                                           The

                                                                                                                on            each                     Class                        B           lot                                                                   in

          accordance                               with                  Section                                          above)                      shall                become                         due            and              payable                  on

          the           date                such                  lot             converts                             from                          Class                 B        lot              to
                                                                                                                                           a                                                                    a        Class                A      lot

          reason                       of           the                 conveyance                                     of            title                     of           such                     lot                to           a        resident

          purchaser                            thereof.                                     The            annual                        assessment                                  charge                        on          Class                A      lots

          shall                   be         as                                                                 provided                               (according                                  to           Section                                      and

                                   The                                              charge                       shall                                               and             become
                                                                                                                                         accrue                                                                    due              and

      to            each                such                  lot             on            the            day              such                lot            converts                               from               a       Class                       lot

      to            a      Class                            lot              by         reason                       of         the                                                                        title
                                                                                                                                                     conveyance                               of                                 of          such            lot

      to            a      resident                              purchaser                                                                       The            determination                                            of          the
                                                                                                                                                                                                                                                                            .
      of            such                initial                             charge                   shall                    be           adjusted                            according                                 to          the            number

      of            months                                                              in           the               calendar                             year.                       The               annual                     assessment

      on each Class A lot and thereafter                                                                                                         shall                 accrue and become due and
     payable                           on         the               first                   day            of          January                         of           each                succeeding                                  year.

     Board                   of             Directors                               shall                                   the                 amount                                  the
                                                                                                                                                                         of                               annual                     assessment

     against                           each                   lot              at            least                     thirty                         (30)             days                     in          advance

     annual                       assessment                                 period.                                                                                       of           the               annual                    assessment
     shall                   be             sent                  to                                                            subject
                                                                                 every                  owner                                                                                                The

     shall,                        upon                     demand,                           and                   for              a           reasonable                                     charge,                             furnish                       a

                                                   signed                        by          an         officer                            of          the            Association                                       setting                     forth
    whether                        the            assessments                                                          specified
                                                                                                   on           a                                             lot              have                been                 paid.


                                                                                                                                                                                                                                 —

                                                                                                            assessment                                   not             paid                   within                        thirty

    days                after                 the                due             date                shall                    bear                   interest                           from               the               due            date            at
    the             rate                                ten                 percent                                                  per               annum.                             The




                                                                                                                                                                                                                                                                       10
               bring                    an               action                          at           law            against                       the            owner                      personally                                   obligated                                      to


              pay               the                 same,                      or             foreclose                           the               lien                against                            the             property.                                          Each


               such                  owner,                     by             his                                                       of         a      deed                   to          a         lot,              hereby


              vests                    in           the                                                                   or       its              agents,                            the                                     and            power                      to


              bring                    all                                                                                such                                    personally                                     for                the


              of          such                                                      as           a        debt            and           to          enforce                            the                                                       lien                            all


                                                                                                 for               the                                                                             such                liens,


              judicial                                   foreclosure                                         by           an           action                     brought                                in                               name

              Association                                       in                        like                                                               mortgage                                           deed                              trust                       lien
                                                                                                              manner                   as           a                                              or


              on          real                                                                   and              such            owner                    hereby                        expressly                                  grants                          to          the


                                                                a         power                                   sale                       connection                                                        the             said                lien.                        The

              lien                    provided                                  for                   in                                                                shall                        be              in              favor                     of               the

                                                                and                 shall                    be          for           the              benefit                         of         all               other                    lot              owners.

              No          owner                     may                                              or                                             escape                                                                 for               the               assess-


              ments                                                                                                          by         non-use                        of              the              common                       area                 or             aban-


              donment                                      his                 lot.

                                                                      4.9                        subordination                                          of                                                     to                                                               The
              lien               of            the                                                                   provided                            for                                            shall                   be           subordinate

             to           the                lien                   of              any              first                mortgage.                                    Sale                   or           transfer                                                            lot


             shall                      not                                                     the assessment lien.                                                                              However, the                                             sale                      or
                                                     of                  any                  lot             pursuant                             to                                                      foreclosure                                         or              any


             proceeding                                        in              lieu                                                     shall                                                                    the                                                      such

             assessments                                        as             to                                              which                become                    due                  prior                  to                               sale                      or


             transfer.                                              No              sale                     or          transfer                            shall                       relieve                               such                  lot                  from
         _
             liability                                   for              any                                                            thereafter                                    becoming                           due               or                                 the


                                thereof.

                                                                                                                                                                                                                                    dedicated
                                                                                                                                                                  All                  properties                                                                              to,


             and           accepted                                 by,              a        local                                           authority                                 and             all            properties


             by       a         charitable                                      or            non-profit                                                                                     exempt                    from                 taxation                                by


             the            laws                    of          the                  State                    of          Texas                 shall                   be              exempt                       from                 the              assess-


             ments                   created                             herein.                             However,                                     land               or              improvements                                        devoted                            to
                                                                                                                                              no

             dwelling
                                                use                 shall                     be           exempt                 from              said                assessments.




                                a)                  The                  Board                       of           Directors                         of           the               Association                                        shall                    obtain


             and           continue                                  in              effect                        blanket                    property                                 insurance                               to                                             the
·   ~·




                                                                                                                                                                                                                                                                                          11
          Page


                                                     and                                                      in          the           common                                                and
                                                                                                                                                                          area                                the

                                                                      of         loss             or          damage                  by                                   and              other                                                     as            are

          covered                              under                                                       extended                                                                    provisions,                                         and                   said

                                                 may               include


                                                                                                                                                          ·
                        b)                       The
                                                                                  _
                                                                      Board                              Directors                            of          the                    Association                                   may                    obtain

       comprehensive                                                                                                                                                              in           such                  limits                           as                it

       shall                      deem                                                                  insuring                        the                                                                      its                  Board                             of

       Directors,                                     agents                     and             employees,                           and            each                      owner,                    from               and                 against

                                                                                                    with             the            common                         area.

                        c)                      All               costs,                      charges                  and                                                                     all             insurance                                     that

      the            Board                        of             Directors                             authorized                             as                                                herein                         shall                       be             a

      common                        expense                                           all          owners                    and              be                         part                                             maintenance
                                                                                                                                                              a                                          the

      assessment.ARTICLE


                                                                                                                                              V



                                                                                No           building                     shall                be             erected,                              placed                     or           altered

     on        any                lots                until                                   building                     plans                   and                                                                         and                      plot
                                                                                                                                                                                                                                                 a

     plan             showing                               the            locations                                       such               building                              has              been              approved                                   in

                                                       to                                                     and               harmony                                                                              design                            with

                                          structures                                    in        the                                                                and                            to         location                                with
                                                                                                                                                                                       as

     respect                              to                topography                                  and                                                       grade                                                                       by                  an

                                                                 Control                       Committee                           composed                               of                                     Coburn,                               III,

                                     J.               coquyt,                           and             Stephen                    M.              Pierce,                          or              a        representative

 designated                                     by           a                                     of         the            members                                      said               committee.                                                     the

 event                  of               death                   or        resignation                               of                       member
                                                                                                                                any                                                     said              couunittee,                                      the

                                           member,                         or           members,                     shall                 have                   full              authority                             to             appoint

 a          successor                                member                      or           members                  who            shall                        thereupon                             succeed                           to              the

powers                       and                                                                           the            member                    so                                                          In          the                  event

said              committee                                                its               designated
                                                                 or                                                               representative,                                                                      to             approve

             disapprove                                     such                                        and         location                        within                         forty—five                                  (45)                  days
                        said                     plans                     and                                                                     have                   been                submitted                                  to            it,

such                 approval                                    will                not           be            required                          and                   this                                                       will
                                                                                                                                                                                             covenant                                                       be

deemed                       to            have                   been                fully               complied                         with.                           All                                                      of               such

committee                                 shall                    be            final                              binding                         and                  there                shall                  be              no




                                                                                                                                                                                                         ol




                                                                                                                                                                                                                                                                             12